Citation Nr: 0114959	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-18 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to May 27, 1999, for 
the grant of service connection for end stage renal disease, 
on continuous ambulatory peritoneal dialysis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from November 1974 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office, located 
in Montgomery, Alabama.  The May 2000 rating decision 
granted, inter alia, service connection for end stage renal 
disease, on continuous ambulatory peritoneal dialysis. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2. The appellant submitted his initial claim for service 
connection for end stage renal disease, on continuous 
ambulatory peritoneal dialysis on May 27, 1999.

3.  A May 2000 VA rating decision granted entitlement to 
service connection for end stage renal disease, on continuous 
ambulatory peritoneal dialysis, effective from May 27, 1999. 


CONCLUSION OF LAW

The criteria for an effective date prior to May 27, 1999 for 
an award of service connection for end stage renal disease, 
on continuous ambulatory peritoneal dialysis, have not been 
met.  38 U.S.C.A. § 5110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.151, 3.400 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty To Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. Gober, No. 14 Vet. App. 174 (2000) (per curiam order), 
holding that VA cannot assist in the development of a claim 
that is not well grounded.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

The Veterans Claims Assistance Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

In this regard, the Board notes that VA has a duty to notify 
the appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the May 2000 rating decision that entitlement to 
service connection for end stage renal disease had been 
established, and that the effective date of this award of 
compensation benefits was May 27, 1999.  The appellant, in 
July 2000, filed a notice of disagreement with respect to the 
effective date of the award of service connection.  The 
statement of the case (SOC), and subsequent supplemental 
statement of the case (SSOC) each informed the appellant that 
the evidence did not establish entitlement to an earlier 
effective date for this award of benefits.  The Board 
concludes that discussions of the reasons and bases for the 
denial of the claim for an earlier effective date for the 
grant of service connection for end stage renal disease, on 
continuous ambulatory peritoneal dialysis, as noted in the 
SOC and SSOC informed the appellant of the information and 
evidence necessary to substantiate his claim and, thus, 
complied with VA's notification requirements.  In this 
regard, the appellant in an October 2000 statement reported 
no other potential sources of data in support of his claim 
for an earlier effective date in this matter.  

Following a careful review of the record, the Board is 
satisfied that VA has fulfilled its duty to assist the 
appellant, and that there is sufficient evidence of record 
upon which this claim may be properly adjudicated.

Law and Regulations

The effective date for the appellant's claim is governed by 
38 U.S.C.A. § 5110(a) which provides, in pertinent part, that 
unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, or compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(b)(2) further provides that 

The effective date of an award of disability 
compensation to a veteran shall be the day 
following the date of discharge or release if 
application therefor is received within one 
year from such date of discharge or release.

See also 38 C.F.R. § 3.400.

In general, a claim for VA benefits must be on a form 
prescribed by VA.  38 U.S.C.A. § 5101 (West 1991); 38 C.F.R. 
§ 3.151 (2000).  In addition, pursuant to the provisions of 
38 C.F.R. § 3.155, any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such an informal claim must identify the 
benefit sought.

Factual Background

A review of the record discloses that the appellant filed his 
original claim for service connection for multiple 
disabilities in December 1994.  A September 1995 rating 
decision granted service connection for status post 
myocardial infarction times two, arthrectomy, coronary 
atherosclerosis, and for status post tympanoplasty of the 
left ear.  A claim for service connection for renal disease 
was not included in the December 1994 claim and was not among 
the disabilities which were the subject of this adjudication.

The next correspondence received from the appellant was in 
May 1999, at which time the appellant sought service 
connection for a kidney condition secondary to treatment for 
hypertension.   It was the appellant's contention that 
medication taken for his cardiac condition caused permanent 
kidney damage.  

By rating action dated in March 2000, the RO denied service 
connection for end stage renal disease on continuous 
ambulatory peritoneal dialysis.  In a May 2000 statement, the 
appellant clarified the nature of his earlier (May 1999) 
correspondence.  He requested service connection for 
hypertension, and for renal disease secondary to the service-
connected cardiac condition.  Specifically, the appellant 
indicated that he "wish[ed] to reopen these claims rather 
than file a notice of disagreement" with the March 2000 
rating decision.

In support of his contentions relative to the claim for renal 
disease, the appellant submitted a private medical statement 
from his treating physician.  In a May 2000 statement, the 
physician indicated that the appellant's history was 
significant for hypertension in 1991 with subsequent 
myocardial infarction, and diagnostic assessment of 
atherosclerotic cardiovascular disease.  The physician 
indicated that hypertensive arteriosclerosis had been 
clinically identified as a potential secondary cause of focal 
segmental glomerular sclerosis (FSGS).  It was noted that the 
appellant was diagnosed with FSGS in 1996.  It was the 
opinion of the physician that the appellant's hypertension 
was associated with the development of FSGS, which lead to 
his renal failure and need for dialysis.   

Based upon a review of this medical opinion evidence, and a 
review of the assembled evidence of record, the RO determined 
in a May 2000 rating decision, that service connection was 
established for end stage renal disease, on continuous 
ambulatory peritoneal dialysis.  A 100 percent evaluation was 
assigned effective May 27, 1999, the date of receipt of his 
claim.  

In July 2000 correspondence, the appellant indicated his 
belief that the effective date for the grant of service 
connection for renal disease was appropriately February 1996, 
when he was initially diagnosed with renal failure or, 
alternatively, sometime prior to 1994.  The appellant 
indicated that he was unaware, at the time of his original 
claim, that his cardiac disability was a contributing factor 
in the development of his renal disease.  In further support 
of his contentions, the appellant maintains that because (1) 
hypertension and atherosclerosis cardiovascular disease were 
diagnostically evaluated during his period of service, (2) 
medical evidence has been presented which identifies 
hypertension as a secondary cause of FSGS, and (3) medical 
opinion evidence indicates his atherosclerosis cardiovascular 
disease and subsequent development of FSGS resulted in the 
development of his current renal disease for which service 
connection was established, the onset of early manifestations 
of his renal disease were arguably present during service.  
The appellant maintains, therefore, that a claim for service 
connection for renal disease was reasonably raised by the 
record at the time of his original claim.  

Analysis

The Board has carefully reviewed the record.  There is no 
evidence that the appellant filed a formal claim for service 
connection for end stage renal disease prior to May 27, 1999, 
nor has the appellant indicated otherwise.  The only earlier 
formal claim, filed in December 1994, made no mention of 
renal disease.  Under the pertinent law and VA regulations, 
May 27, 1999 is the earliest date as of which service 
connection for end stage renal disease may ordinarily be 
assigned.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Moreover, the Board is of the opinion that there is no 
evidence within the record which may be deemed to constitute 
an informal claim for benefits under 38 C.F.R. § 3.155.  See, 
in general, Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  That is, there is no document of record that 
indicates any intent on the part of the appellant to apply 
for service connection for renal disease or in any way 
specifically identifies the "benefit sought," i.e., service 
connection for end stage renal disease, as required by 
38 C.F.R. § 3.155.  See KL v. Brown, 5 Vet. App. 205 (1993); 
Dunson v. Brown, 4 Vet. App. 327, 329-330 (1993).  There is 
no communication in the record earlier than May 27, 1999 
evincing an intent to apply for VA benefits for renal 
disease, and the appellant has pointed to no such document in 
the record.  

The appellant has asserted that his service medical records 
reflect the onset of his hypertensive and atherosclerotic 
cardiovascular disease as early as 1991.  He further points 
to clinical visits while in service, during which he 
complained of back pain, as early indications of the onset of 
his renal disease.  The Board wishes to emphasize that the 
crucial question with respect to the assignment of an 
effective date is not whether clinical findings demonstrate 
the initial manifestation of a claimed disability as of a 
certain date.  Rather, the question is whether there is of 
record a formal or informal claim for service connection for 
renal disease prior to May 27, 1999.  The preponderance of 
the evidence, in this regard, is against the appellant's 
claim for an earlier effective date, because as discussed in 
detail above no such earlier formal or informal claim is of 
record.  Further, it appears that the evidence of record 
indicates that FSGS was first clinically evaluated in 1996.  
Moreover, objective medical evidence identifying a potential 
causal relationship between cardiovascular pathology and 
FSGS, in addition to specific medical opinion regarding the 
etiology of the appellant's development of FSGS was not 
submitted to VA until May 2000, when the statement and 
supporting medical text data was received from the 
appellant's treating physician.  

In summary, the appellant had active duty from November 1974 
to November 1994.  His first claim of entitlement to service 
connection for end stage renal disease was received by VA on 
May 27, 1999, which is well beyond one year after his date of 
separation from active duty, November 30, 1994.  While 
objective medical evidence demonstrating a nexus between the 
claimed renal disease and service-connected cardiovascular 
disability was received in conjunction with the May 2000 
claim, the RO granted the appellant the benefit of the date 
of receipt of the earlier (May 1999) claim.  

In this case, the Board finds no document or other evidence 
on file that can be construed as a formal or informal claim 
for service connection for end stage renal disease prior to 
May 27, 1999.  The appellant's service medical records do not 
serve as a claim of entitlement to service connection for 
renal disease as these records are negative for any diagnosis 
of renal disease.  See 38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. 
§§ 3.151, 3.155, 3.400.   Accordingly, under the applicable 
law and regulations, an effective date for the grant of 
service connection for end stage renal disease, on continuous 
ambulatory peritoneal dialysis prior to May 27, 1999 is not 
warranted.


ORDER

An effective date prior to May 27, 1999, for the grant of 
service connection for end stage renal disease, on continuous 
ambulatory peritoneal dialysis is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

